Held (CALDWELL, District Judge):
X. The payment by the insolvent assignor to his assignee of a just debt, when made at the time of the assignment is a quasi bribe, and a badge of fraud.
2. The omission of schedules to tho assignment, as well as of an inventory, is a badge of fraud.
3. Tlie delivery of the assets to the assignee before he -had qualified himself to take possession, by filing tho inventory and bond, was a fraudulent conveyance.
4. The concealment of the $3,030 was part and parcel of the same transaction as the assignment, and rendered the instrument of assignment fraudulent and void.